 



EXHIBIT 10.64

 

STOWE PHARMACEUTICALS, INC.

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is made and entered into as of
February 13, 2020 (the “Effective Date”) by and between Stowe Pharmaceuticals,
Inc., a Delaware corporation with its principal place of business at 102
Woodmont Blvd., Suite 610, Nashville, TN 37205 (the “Company”), and Mark L.
Baum, an individual with a principal place of business at 102 Woodmont Blvd.,
Suite 610 Nashville, TN 37205 (“Consultant”) (each herein referred to
individually as a “Party,” or collectively as the “Parties”).

 

The Company desires to retain Consultant as an independent contractor to perform
consulting services for the Company, and Consultant is willing to perform such
services, on the terms described below. In consideration of the mutual promises
contained herein, the Parties agree as follows:

 

1. Services and Compensation

 

Consultant shall perform the services described in Exhibit A (the “Services”)
for the Company (or its designee), and the Company agrees to pay Consultant the
compensation described in Exhibit A for Consultant’s performance of the
Services.

 

2. Confidentiality

 

A. Definition of Confidential Information. “Confidential Information” means any
information (including any and all combinations of individual items of
information) that relates to the actual or anticipated business and/or products,
research or development of the Company, its affiliates or subsidiaries, or to
the Company’s, its affiliates’ or subsidiaries’ technical data, trade secrets,
or know-how, including, but not limited to, research, product plans, or other
information regarding the Company’s, its affiliates’ or subsidiaries’ products
or services and markets therefor, customer lists and customers (including, but
not limited to, customers of the Company on whom Consultant called or with whom
Consultant became acquainted during the term of this Agreement), software,
developments, inventions, discoveries, ideas, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances, and other business information disclosed by the Company, its
affiliates or subsidiaries, either directly or indirectly, in writing, orally or
by drawings or inspection of premises, parts, equipment, or other property of
Company, its affiliates or subsidiaries. Notwithstanding the foregoing,
Confidential Information shall not include any such information which Consultant
can establish (i) was publicly known or made generally available prior to the
time of disclosure to Consultant; (ii) becomes publicly known or made generally
available after disclosure to Consultant through no wrongful action or inaction
of Consultant; or (iii) is in the rightful possession of Consultant, without
confidentiality obligations, at the time of disclosure as shown by Consultant’s
then-contemporaneous written records; provided that any combination of
individual items of information shall not be deemed to be within any of the
foregoing exceptions merely because one or more of the individual items are
within such exception, unless the combination as a whole is within such
exception.

 

 

 

 

B. Nonuse and Nondisclosure. During and after the term of this Agreement,
Consultant will hold in the strictest confidence, and take all reasonable
precautions to prevent any unauthorized use or disclosure of Confidential
Information, and Consultant will not (i) use the Confidential Information for
any purpose whatsoever other than as necessary for the performance of the
Services on behalf of the Company, or (ii) subject to Consultant’s right to
engage in Protected Activity (as defined below), disclose the Confidential
Information to any third party without the prior written consent of an
authorized representative of the Company, except that Consultant may disclose
Confidential Information to the extent compelled by applicable law; provided
however, prior to such disclosure, Consultant shall provide prior written notice
to Company and seek a protective order or such similar confidential protection
as may be available under applicable law. Consultant agrees that no ownership of
Confidential Information is conveyed to the Consultant. Without limiting the
foregoing, Consultant shall not use or disclose any Company property,
intellectual property rights, trade secrets or other proprietary know-how of the
Company to invent, author, make, develop, design, or otherwise enable others to
invent, author, make, develop, or design identical or substantially similar
designs as those developed under this Agreement for any third party. Consultant
agrees that Consultant’s obligations under this Section 2.B shall continue after
the termination of this Agreement.

 

C. Other Client Confidential Information. Consultant agrees that Consultant will
not improperly use, disclose, or induce the Company to use any proprietary
information or trade secrets of any former or current employer of Consultant or
other person or entity with which Consultant has an obligation to keep in
confidence. Consultant also agrees that Consultant will not bring onto the
Company’s premises or transfer onto the Company’s technology systems any
unpublished document, proprietary information, or trade secrets belonging to any
third party unless disclosure to, and use by, the Company has been consented to
in writing by such third party.

 

D. Third Party Confidential Information. Consultant recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that at all times during the term of
this Agreement and thereafter, Consultant owes the Company and such third
parties a duty to hold all such confidential or proprietary information in the
strictest confidence and not to use it or to disclose it to any person, firm,
corporation, or other third party except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.

 

3. Ownership

 

A. Assignment of Inventions. Consultant agrees that all right, title, and
interest in and to any copyrightable material, notes, records, drawings,
designs, inventions, improvements, developments, discoveries, ideas and trade
secrets conceived, discovered, authored, invented, developed or reduced to
practice by Consultant, solely or in collaboration with others, during the term
of this Agreement and arising out of, or in connection with, performing the
Services under this Agreement and any copyrights, patents, trade secrets, mask
work rights or other intellectual property rights relating to the foregoing
(collectively, “Inventions”), are the sole property of the Company. Consultant
also agrees to promptly make full written disclosure to the Company of any
Inventions and to deliver and assign (or cause to be assigned) and hereby
irrevocably assigns fully to the Company all right, title and interest in and to
the Inventions.

 

B. Pre-Existing Materials. Subject to Section 3.A, Consultant will provide the
Company with prior written notice if, in the course of performing the Services,
Consultant incorporates into any Invention or utilizes in the performance of the
Services any invention, discovery, idea, original works of authorship,
development, improvements, trade secret, concept, or other proprietary
information or intellectual property right owned by Consultant or in which
Consultant has an interest, prior to, or separate from, performing the Services
under this Agreement (“Prior Inventions”), and the Company is hereby granted a
nonexclusive, royalty-free, perpetual, irrevocable, transferable, worldwide
license (with the right to grant and authorize sublicenses) to make, have made,
use, import, offer for sale, sell, reproduce, distribute, modify, adapt, prepare
derivative works of, display, perform, and otherwise exploit such Prior
Inventions, without restriction, including, without limitation, as part of or in
connection with such Invention, and to practice any method related thereto.
Consultant will not incorporate any invention, discovery, idea, original works
of authorship, development, improvements, trade secret, concept, or other
proprietary information or intellectual property right owned by any third party
into any Invention without Company’s prior written permission.

 

-2-

 

 

C. Moral Rights. Any assignment to the Company of Inventions includes all rights
of attribution, paternity, integrity, modification, disclosure and withdrawal,
and any other rights throughout the world that may be known as or referred to as
“moral rights,” “artist’s rights,” “droit moral,” or the like (collectively,
“Moral Rights”). To the extent that Moral Rights cannot be assigned under
applicable law, Consultant hereby waives and agrees not to enforce any and all
Moral Rights, including, without limitation, any limitation on subsequent
modification, to the extent permitted under applicable law.

 

D. Maintenance of Records. Consultant agrees to keep and maintain adequate,
current, accurate, and authentic written records of all Inventions made by
Consultant (solely or jointly with others) during the term of this Agreement,
and for a period of three (3) years thereafter. The records will be in the form
of notes, sketches, drawings, electronic files, reports, or any other format
that is customary in the industry and/or otherwise specified by the Company.
Such records are and remain the sole property of the Company at all times and
upon Company’s request, Consultant shall deliver (or cause to be delivered) the
same.

 

E. Further Assurances. Consultant agrees to assist Company, or its designee, at
the Company’s expense, in every proper way to secure the Company’s rights in
Inventions in any and all countries, including the disclosure to the Company of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments that
the Company may deem necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights, and in order to deliver, assign and
convey to the Company, its successors, assigns and nominees the sole and
exclusive right, title, and interest in and to all Inventions and testifying in
a suit or other proceeding relating to such Inventions. Consultant further
agrees that Consultant’s obligations under this Section 3.E shall continue after
the termination of this Agreement.

 

F. Attorney-in-Fact. Consultant agrees that, if the Company is unable because of
Consultant’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Consultant’s signature with respect to any
Inventions, including, without limitation, for the purpose of applying for or
pursuing any application for any United States or foreign patents or mask work
or copyright registrations covering the Inventions assigned to the Company in
Section 3.A, then Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute and file any
papers and oaths and to do all other lawfully permitted acts with respect to
such Inventions to further the prosecution and issuance of patents, copyright
and mask work registrations with the same legal force and effect as if executed
by Consultant. This power of attorney shall be deemed coupled with an interest,
and shall be irrevocable.

 

-3-

 

 

4. Conflicting Obligations

 

A. Consultant represents and warrants that Consultant has no agreements,
relationships, or commitments to any other person or entity that conflict with
the provisions of this Agreement, Consultant’s obligations to the Company under
this Agreement, and/or Consultant’s ability to perform the Services. Consultant
will not enter into any such conflicting agreement during the term of this
Agreement.

 

B. Consultant shall require all Consultant’s employees, contractors, or other
third-parties performing Services under this Agreement to execute a Confidential
Information and Assignment Agreement in a form reasonably acceptable to the
Company, and promptly provide a copy of each such executed agreement to the
Company. Consultant’s violation of this Section 4 will be considered a material
breach under Section 6.B.

 

5. Return of Company Materials

 

Upon the termination of this Agreement, or upon Company’s earlier request,
Consultant will immediately deliver to the Company, and will not keep in
Consultant’s possession, recreate, or deliver to anyone else, any and all
Company property, including, but not limited to, Confidential Information,
tangible embodiments of the Inventions, all devices and equipment belonging to
the Company, all electronically-stored information and passwords to access such
property, those records maintained pursuant to Section 3.D and any reproductions
of any of the foregoing items that Consultant may have in Consultant’s
possession or control.

 

6. Term and Termination

 

A. Term. Consultant commenced providing Services to the Company on or about
December 1, 2019 and shall provide the Services through the earlier of (i) one
year from the Effective Date, (ii) a Change in Control (as defined in the
Company’s 2020 Equity Incentive Plan (the “Plan”)), (iii) the IPO (as defined in
the Plan), (iv) a Qualified Financing (as set forth in Exhibit A attached
hereto) or (v) such earlier date as the Services are terminated by the Company
or Consultant as provided in Section 6.B (the “Term”).

 

B. Termination. The Company may terminate this Agreement upon giving Consultant
fourteen (14) days prior written notice of such termination pursuant to Section
12.G of this Agreement. The Company may terminate this Agreement immediately and
without prior notice if Consultant refuses to or is unable to perform the
Services or is in breach of any material provision of this Agreement.

 

C. Survival. Upon any termination, all rights and duties of the Company and
Consultant toward each other shall cease except:

 

(1) The Company will pay, within thirty (30) days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related reimbursable expenses,
if any, submitted in accordance with the Company’s policies and in accordance
with the provisions of Section 1 of this Agreement; and

 

(2) Section 2 (Confidentiality), Section 3 (Ownership), Section 4.B (Conflicting
Obligations), Section 5 (Return of Company Materials), Section 6 (Term and
Termination), Section 7 (Independent Contractor; Benefits), Section 8
(Indemnification), Section 9 (Nonsolicitation), Section 10 (Limitation of
Liability), Section 11 (Arbitration and Equitable Relief), and Section 12
(Miscellaneous) will survive termination or expiration of this Agreement in
accordance with their terms.

 

-4-

 

 

7. Independent Contractor; Benefits

 

A. Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant agrees to furnish (or reimburse
the Company for) all tools and materials necessary to accomplish this Agreement
and shall incur all expenses associated with performance. Consultant
acknowledges and agrees that Consultant is obligated to report as income all
compensation received by Consultant pursuant to this Agreement. Consultant
agrees to and acknowledges the obligation to pay all self-employment and other
taxes on such income.

 

B. Benefits. The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company where benefits include, but are not
limited to, paid vacation, sick leave, medical insurance and 401k participation.
If Consultant is reclassified by a state or federal agency or court as the
Company’s employee, Consultant will become a reclassified employee and will
receive no benefits from the Company, except those mandated by state or federal
law, even if by the terms of the Company’s benefit plans or programs of the
Company in effect at the time of such reclassification, Consultant would
otherwise be eligible for such benefits.

 

8. Indemnification

 

Consultant agrees to indemnify and hold harmless the Company and its affiliates
and their directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising directly or indirectly from or in connection with (i)
any negligent, reckless or intentionally wrongful act of Consultant or
Consultant’s assistants, employees, contractors or agents, (ii) a determination
by a court or agency that the Consultant is not an independent contractor, (iii)
any breach by the Consultant or Consultant’s assistants, employees, contractors
or agents of any of the covenants contained in this Agreement and corresponding
Confidential Information and Invention Assignment Agreement, (iv) any failure of
Consultant to perform the Services in accordance with all applicable laws, rules
and regulations, or (v) any violation or claimed violation of a third party’s
rights resulting in whole, or in part, from the Company’s use of the Inventions
or other deliverables of Consultant under this Agreement.

 

9. Nonsolicitation

 

To the fullest extent permitted under applicable law, from the date of this
Agreement until twelve (12) months after the termination of this Agreement for
any reason (the “Restricted Period”), Consultant will not, without the Company’s
prior written consent, directly or indirectly, solicit any of the Company’s
employees to leave their employment, or attempt to solicit employees of the
Company, either for Consultant or for any other person or entity. Consultant
agrees that nothing in this Section 9 shall affect Consultant’s continuing
obligations under this Agreement during and after this twelve (12) month period,
including, without limitation, Consultant’s obligations under Section 2.

 

-5-

 

 

10. Limitation of Liability

 

IN NO EVENT SHALL COMPANY BE LIABLE TO CONSULTANT OR TO ANY OTHER PARTY FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOST
PROFITS OR LOSS OF BUSINESS, HOWEVER CAUSED AND UNDER ANY THEORY OF LIABILITY,
WHETHER BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHER THEORY OF
LIABILITY, REGARDLESS OF WHETHER COMPANY WAS ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY. IN NO EVENT SHALL COMPANY’S LIABILITY ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT EXCEED THE AMOUNTS PAID BY COMPANY TO CONSULTANT UNDER THIS
AGREEMENT FOR THE SERVICES, DELIVERABLES OR INVENTION GIVING RISE TO SUCH
LIABILITY.

 

11. Arbitration and Equitable Relief

 

A. Arbitration. In consideration of Consultant’s consulting relationship with
THE Company, its promise to arbitrate all disputes related to Consultant’s
consulting relationship with the Company and Consultant’s receipt of the
compensation and other benefits paid to Consultant by Company, at present and in
the future, Consultant agrees that any and all controversies, claims, or
disputes with anyone (including Company and any employee, officer, director,
shareholder or benefit plan of the Company in their capacity as such or
otherwise), arising out of, relating to, or resulting from Consultant’s
consulting or other relationship with the Company or the termination of
Consultant’s consulting or other relationship with the Company, including any
breach of this Agreement, SHALL BE SUBJECT TO BINDING ARBITRATION PURSUANT TO
THE FEDERAL ARBITRATION ACT (THE “FAA”). THE FAA’S SUBSTANTIVE AND PROCEDURAL
RULES SHALL EXCLUSIVELY GOVERN AND APPLY WITH FULL FORCE AND EFFECT TO THIS
ARBITRATION AGREEMENT, INCLUDING ITS ENFORCEMENT, AND ANY STATE COURT OF
COMPETENT JURISDICTION SHALL STAY PROCEEDINGS PENDING ARBITRATION OR COMPEL
ARBITRATION IN THE SAME MANNER AS A FEDERAL COURT UNDER THE FAA. CONSULTANT
FURTHER AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY LAW, CONSULTANT MAY
BRING ANY ARBITRATION PROCEEDING ONLY IN CONSULTANT’S INDIVIDUAL CAPACITY, AND
NOT AS A PLAINTIFF, REPRESENTATIVE, OR CLASS MEMBER IN ANY PURPORTED CLASS,
COLLECTIVE, OR REPRESENTATIVE LAWSUIT OR PROCEEDING. CONSULTANT MAY, HOWEVER,
BRING A PROCEEDING AS A PRIVATE ATTORNEY GENERAL AS PERMITTED BY LAW. TO THE
FULLEST EXTENT PERMITTED BY LAW, CONSULTANT AGREES TO ARBITRATE any AND ALL
COMMON LAW AND/OR statutory claims under LOCAL, state, or federal law,
including, but not limited to, claims under THE California Labor Code, CLAIMS
RELATING TO EMPLOYMENT OR INDEPENDENT CONTRACTOR STATUS, CLASSIFICATION, AND
RELATIONSHIP WITH THE COMPANY, AND claims of BREACH OF CONTRACT, EXCEPT AS
PROHIBITED BY LAW. CONSULTANT ALSO AGREES TO ARBITRATE ANY AND ALL DISPUTES
ARISING OUT OF OR RELATING TO THE INTERPRETATION OR APPLICATION OF THIS
AGREEMENT TO ARBITRATE, BUT NOT DISPUTES ABOUT THE ENFORCEABILITY, REVOCABILITY
OR VALIDITY OF THIS AGREEMENT TO ARBITRATE OR THE CLASS, COLLECTIVE AND
REPRESENTATIVE PROCEEDING WAIVER HEREIN. WITH RESPECT TO ALL SUCH CLAIMS AND
DISPUTES THAT CONSULTANT AGREEs TO ARBITRATE, CONSULTANT HEREBY EXPRESSLY AGREES
TO WAIVE, AND DOES WAIVE, ANY RIGHT TO A TRIAL BY JURY. Consultant further
understands that this Agreement to arbitrate also applies to any disputes that
the Company may have with Consultant. CONSULTANT UNDERSTANDS THAT NOTHING IN
THIS AGREEMENT REQUIRES CONSULTANT TO ARBITRATE CLAIMS THAT CANNOT BE ARBITRATED
UNDER APPLICABLE LAW, SUCH AS CLAIMS UNDER THE SARBANES-OXLEY ACT.

 

-6-

 

 

B. Procedure. Consultant agrees that any arbitration will be administered by
JAMS pursuant to its EMPLOYMENT Arbitration Rules & Procedures (the “JAMS
Rules”), WHICH ARE AVAILABLE AT
http://www.jamsadr.com/rules-employment-arbitration/. IF THE JAMS RULES CANNOT
BE ENFORCED AS TO THE ARBITRATION, THEN THE PARTIES AGREE THAT THEY WILL
ARBITRATE THIS DISPUTE UNDER THE CALIFORNIA ARBITRATION ACT (CALIFORNIA CODE
CIV. PROC. § 1280 ET. SEQ (THE “CAA”), PROVIDED, HOWEVER, THAT NOTHING IN THIS
PARAGRAPH WILL AFFECT THE APPLICABILITY OF THE FAA TO THE ENFORCEMENT OF THIS
ARBITRATION AGREEMENT. CONSULTANT AGREES THAT THE USE OF THE JAMS RULES DOES NOT
CHANGE CONSULTANT’S CLASSIFICATION TO THAT OF AN EMPLOYEE. TO THE CONTRARY,
CONSULTANT REAFFIRMS THAT CONSULTANT IS AN INDEPENDENT CONTRACTOR. Consultant
agrees that the arbitrator shall have the power to decide any motions brought by
any party to the arbitration, including motions for summary judgment and/or
adjudication and motions to dismiss and demurrers APPLYING THE STANDARDS SET
FORTH UNDER THE CALIFORNIA CODE OF CIVIL PROCEDURE. Consultant agrees that the
arbitrator shall issue a written decision on the merits. CONSULTANT ALSO AGREES
THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY REMEDIES AVAILABLE UNDER
APPLICABLE LAW, AND THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, WHERE PERMITTED BY APPLICABLE LAW. CONSULTANT AGREES that
the decree or award rendered by the arbitrator may be entered as a final and
binding judgment in any court having jurisdiction thereof. Consultant agrees
that the arbitrator shall administer and conduct any arbitration in ACCORDANCE
with CALIFORNIA LAW, and that the arbitrator shall apply substantive and
procedural California law to any dispute or claim, without reference to rules of
conflict of law. Consultant further agrees that any arbitration under this
agreement shall be conducted in San Diego County, california.

 

C. Remedy. Except as provided by the CCP ACT AND THIS AGREEMENT, arbitration
shall be the sole, exclusive, and final remedy for any dispute between
Consultant and the Company. Accordingly, except as provided for by the CCP ACT
AND this agreement, neither Consultant nor the Company will be permitted to
pursue court action regarding claims that are subject to arbitration.

 

D. Availability of Injunctive Relief. In accordance with Rule 1281.8 of the
CALIFORNIA CODE of Civil Procedure, the Parties agree that any party may also
petition the court for injunctive relief where either party alleges or claims a
violation of any agreement regarding INTELLECTUAL PROPERTY, confidential
information OR NONINTERFERENCE. In the event either party seeks injunctive
relief, the prevailing party shall be entitled to recover reasonable costs and
attorneys’ fees.

 

-7-

 

 

E. Administrative Relief. Consultant understands that except as permitted by law
this Agreement does not prohibit Consultant from pursuing certain Administrative
claimS with local, state or federal administrative bodIES OR GOVERNMENT AGENCIES
such as the Department of Fair Employment and Housing, the Equal Employment
Opportunity Commission, the National Labor Relations Board, or the workers’
compensation board. this agreement does, however, preclUde consultant from
bringing any alleged wage claims with the Department of labor standards
enforcement. Likewise, This Agreement does preclude Consultant from pursuing
court action regarding any Administrative claims, except as permitted by law.

 

F. Voluntary Nature of Agreement. Consultant acknowledges and agrees that
CONSULTANT is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Consultant further acknowledges
and agrees that CONSULTANT has carefully read this Agreement and that Consultant
has asked any questions needed for Consultant to understand the terms,
consequences and binding effect of this Agreement and fully understand it,
including that Consultant is waiving CONSULTANT’S right to a jury trial.
Finally, Consultant agrees that CONSULTANT has been provided an opportunity to
seek the advice of an attorney of Consultant’s choice before signing this
Agreement.

 

12. Miscellaneous

 

A. Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by the laws of the State of California, without regard to the conflicts
of law provisions of any jurisdiction. To the extent that any lawsuit is
permitted under this Agreement, the Parties hereby expressly consent to the
personal and exclusive jurisdiction and venue of the state and federal courts
located in California.

 

B. Assignability. This Agreement will be binding upon Consultant’s heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Agreement, except as expressly
stated. Except as may otherwise be provided in this Agreement, Consultant may
not sell, assign or delegate any rights or obligations under this Agreement.
Notwithstanding anything to the contrary herein, Company may assign this
Agreement and its rights and obligations under this Agreement to any successor
to all or substantially all of Company’s relevant assets, whether by merger,
consolidation, reorganization, reincorporation, sale of assets or stock, change
of control or otherwise.

 

C. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties with respect to the subject matter herein and
supersedes all prior written and oral agreements, discussions, or
representations between the Parties. Consultant represents and warrants that
Consultant is not relying on any statement or representation not contained in
this Agreement. To the extent any terms set forth in any exhibit or schedule
conflict with the terms set forth in this Agreement, the terms of this Agreement
shall control unless otherwise expressly agreed by the Parties in such exhibit
or schedule.

 

-8-

 

 

D. Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.

 

E. Severability. If a court or other body of competent jurisdiction finds, or
the Parties mutually believe, any provision of this Agreement, or portion
thereof, to be invalid or unenforceable, such provision will be enforced to the
maximum extent permissible so as to effect the intent of the Parties, and the
remainder of this Agreement will continue in full force and effect.

 

F. Modification, Waiver. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in a
writing signed by the Parties. Waiver by the Company of a breach of any
provision of this Agreement will not operate as a waiver of any other or
subsequent breach.

 

G. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a Party shall be in writing and shall be deemed given
(i) if delivered personally or by commercial messenger or courier service, (ii)
when sent by confirmed facsimile, or (iii) if mailed by U.S. registered or
certified mail (return receipt requested), to the Party at the Party’s address
written below or at such other address as the Party may have previously
specified by like notice. If by mail, delivery shall be deemed effective three
business days after mailing in accordance with this Section 12.G.

 

(1) If to the Company, to:

 

Stowe Pharmaceuticals, Inc.

102 Woodmont Blvd., Suite 610

Nashville, TN 37205

Attention: Chief Executive Officer

 

(2) If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company.

 

H. Attorneys’ Fees. In any court action at law or equity that is brought by one
of the Parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing Party will be entitled to reasonable attorneys’ fees,
in addition to any other relief to which that Party may be entitled.

 

I. Signatures. This Agreement may be signed in two counterparts, each of which
shall be deemed an original, with the same force and effectiveness as though
executed in a single document.

 

J. Applicability to Past Activities. Consultant agrees that if and to the extent
that Consultant provided any services or made efforts on behalf of or for the
benefit of Company, or related to the current or prospective business of Company
in anticipation of Consultant’s involvement with the Company, that would have
been “Services” if performed during the term of this Agreement (the “Prior
Consulting Period”) and to the extent that during the Prior Consulting Period:
(i) Consultant received access to any information from or on behalf of Company
that would have been “Confidential Information” if Consultant received access to
such information during the term of this Agreement; or (ii) Consultant (a)
conceived, created, authored, invented, developed or reduced to practice any
item (including any intellectual property rights with respect thereto) on behalf
of or for the benefit of Company, or related to the current or prospective
business of Company in anticipation of Consultant’s involvement with Company,
that would have been an Invention if conceived, created, authored, invented,
developed or reduced to practice during the term of this Agreement; or (b)
incorporated into any such item any pre-existing invention, improvement,
development, concept, discovery or other proprietary information that would have
been a Prior Invention if incorporated into such item during the term of this
Agreement; then any such information shall be deemed Confidential Information
hereunder and any such item shall be deemed an Invention or Prior Invention
hereunder, and this Agreement shall apply to such activities, information or
item as if disclosed, conceived, created, authored, invented, developed or
reduced to practice during the term of this Agreement. Consultant further
acknowledges that Consultant has been fully compensated for all services
provided during any such Prior Consulting Period.

 

-9-

 

 

K. Protected Activity Not Prohibited. Consultant understands that nothing in
this Agreement shall in any way limit or prohibit Consultant from engaging in
any Protected Activity. For purposes of this Agreement, “Protected Activity”
shall mean filing a charge, complaint, or report with, or otherwise
communicating, cooperating, or participating in any investigation or proceeding
that may be conducted by, any federal, state or local government agency or
commission, including the Securities and Exchange Commission (“Government
Agencies”). Consultant understands that in connection with such Protected
Activity, Consultant is permitted to disclose documents or other information as
permitted by law, and without giving notice to, or receiving authorization from,
the Company. Notwithstanding the foregoing, Consultant agrees to take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company confidential information to any parties
other than the Government Agencies. Consultant further understands that
“Protected Activity” does not include the disclosure of any Company
attorney-client privileged communications. Pursuant to the Defend Trade Secrets
Act of 2016, Consultant is notified that an individual will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made in confidence to a federal, state,
or local government official (directly or indirectly) or to an attorney solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if (and only if) such filing is made under seal. In addition, an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the individual’s
attorney and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.

 

(signature page follows)

 

-10-

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the date first written above.

 

CONSULTANT   Stowe Pharmaceuticals, Inc.         By: /s/ Mark Baum   By: /s/
Andrew Boll Name: Mark L. Baum   Name: Andrew R. Boll       Title: Executive
Director           Address for Notice:               102 Woodmont Blvd., Suite
610               Nashville, TN 37205                      

 

 

 

 

EXHIBIT A

 

SERVICES AND COMPENSATION

 

1. Contact. Consultant’s principal Company contact:

 

  Name: Andrew R. Boll             Title: Executive Director             Email:
aboll@harrowinc.com           Phone: (615) 733-4731  

 

2. Services. Consultant shall provide management advisory services to the
Company relating to its establishment, financing activities and other related
services as may be requested from time to time by the Company.

 

3. Compensation.

 

A. Upon or shortly following commencement of Consultant’s Services to the
Company, and subject to the approval of the Company’s Board of Directors, the
Company shall issue to Consultant 900,000 shares of the Company’s common stock,
par value $0.0001 per share (the “Shares”). The Shares shall be subject to the
terms and conditions of the Company’s 2020 Equity Incentive Plan (the “Plan”)
and a restricted stock award agreement between the Company and Consultant.

 

B. The Shares subject to the Restricted Stock Award shall vest upon the earliest
of:

 

  (1) a Change in Control (as defined in the Plan);         (2) the date of any
underwriting agreement between the Company and the underwriter(s) managing an
initial public offering of Common Stock, pursuant to which the Common Stock is
priced for initial public offering; or         (3) the date of closing of a
bona-fide equity financing with third party investors resulting in cash gross
proceeds to the Company of at least $10,000,000 (the “Qualified Financing”);

 

and in any case of (1), (2) and (3), (each a “Vesting Event”), subject to
Consultant’s continuous status as a Service Provider (as defined in the Plan)
through the date of such Vesting Event; provided, however, in the event
Consultant’s continuous status as a Service Provider is terminated by the
Company (other than for Cause (as defined in the Plan)) or by death of
Consultant prior to the completion of the Term (as defined in this Agreement),
the Shares shall vest immediately upon such termination.

 

 

 

 

C. All payments and benefits provided for under this Agreement are intended to
be exempt from or otherwise comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
thereunder (together, “Section 409A”), so that none of the payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. Each payment and benefit payable under this Agreement
is intended to constitute a separate payment for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations. In no event will the Company
reimburse Consultant for any taxes that may be imposed on Consultant as a result
of Section 409A.

 

This Exhibit A is accepted and agreed upon as of February 13, 2020

 

CONSULTANT   STOWE PHARMACEUTICALS, INC.         By: /s/ Mark Baum   By: /s/
Andrew Boll Name: Mark L. Baum   Name: Andrew R. Boll       Title: Executive
Director

 

-2-



 